Citation Nr: 0605511	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  03-14 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability.

2.  Entitlement to service connection for right kidney 
cancer, status post nephrectomy.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an initial disability rating greater than 
10 percent for a left shoulder condition, status post 
fracture, with limitation of motion. 

5.  Entitlement to an initial compensable disability rating 
for residuals of cyst removal to the right side of the neck. 


REPRESENTATION

Appellant represented by:  Disabled American Veterans
ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1971 to 
January 1975, and from May 1976 to August 1981.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis for the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2005).

The issues of service connection for a left leg injury and 
right kidney cancer come before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The issue of service connection for 
hypertension and the two increased rating issues come before 
the Board on appeal from a May 2001 rating decision from the 
same RO discussed above. 

In addition, the Board observes that in an April 2004 rating 
decision the RO denied the veteran's claims for degenerative 
joint disease (DJD) of the right and left foot.  The veteran 
did not perfect his appeal by filing a notice of disagreement 
and substantive appeal.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. § 20.200 (2005).  Therefore, these issues are not 
before the Board.

Similarly, the Board observes that the veteran submitted an 
August 2000 notice of disagreement with the May 2000 rating 
decision that denied service connection for colon cancer.  
The RO issued a statement of the case (SOC) in April 2003, 
but the veteran did not perfect his appeal. Id.  Therefore, 
this issue is not before the Board.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no evidence of chronic left leg disability in 
service, no evidence of left leg arthritis within one year 
after service, and no competent evidence of a nexus between a 
currently diagnosed left leg condition and the veteran's 
period of active duty service.

3.  There is no evidence of kidney cancer in service, no 
evidence of a malignant tumor within one year of service, and 
no competent evidence of a nexus between currently diagnosed 
right kidney condition, status post nephrectomy, and the 
veteran's period of active duty service.

4.  There is no evidence of chronic hypertension in service, 
no evidence of hypertension within one year after service, 
and no competent evidence of a nexus between any currently 
diagnosed hypertension and the veteran's period of active 
duty service

5.  There is no evidence of malunion, nonunion, or 
dislocation of the left shoulder clavicle.

6.  Prior to July 14, 2004, left arm motion was from 0 to 154 
degrees on abduction with objective pain, instability, and 
weakness.

7.  As of July 14, 2004, left arm motion was from 0 to 90 
degrees on abduction with objective evidence of pain.

8.  There is no limitation of function of an affected part as 
a result of residuals of cyst removal to the right side of 
the neck.


CONCLUSIONS OF LAW

1.  Service connection for a left leg disability is not 
established.  38 U.S.C.A.  §§ 1101(3), 1110, 1112(a), 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) 
(2005).

2.  Service connection for right kidney cancer, status post 
nephrectomy, is not established.  38 U.S.C.A. §§ 1101(3), 
1110, 1112(a), 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307(a)(3), 3.309(a) (2005).

3.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2005).

4.  Prior to July 17, 2004, the criteria for an initial 20 
percent disability rating for a left shoulder condition, 
status post fracture with limitation of motion, were not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5201, 5203 (2005).

5.  As of July 17, 2004, the criteria for an initial 20 
percent disability rating for a left shoulder condition, 
status post fracture with limitation of motion have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203 
(2005).

6.  The criteria for an initial compensable disability rating 
for residuals of cyst removal to the right side of the neck 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.31, 4.118, Diagnostic Code 7805 
(2005); 4.118, Diagnostic Code 7805 (2002).
  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis, malignant tumors, and 
hypertension).

With respect to the veteran's left leg condition, the July 
2004 VA orthopedic examiner diagnosed the veteran with 
"tendonitis left ligamentum patella and degenerative joint 
disease."  However, as will be noted below, a comprehensive 
review of the evidence of record does not support a finding 
that the veteran's current left leg condition is related to 
his left leg injury in service and provides evidence against 
such a finding.   
 
The veteran's service medical records (SMRs) reveal that the 
veteran hurt his left leg.  A May 1971 X-ray recorded 
"stress fracture tibia" of the left leg.  The veteran was 
treated on several occasions from March 1971 through July 
1971 for this condition.  However, there was no further 
treatment in service through 1981.  Furthermore, there is no 
mention of a left leg disorder upon separation.  Thus, the 
records do not reflect a chronic leg condition while in 
service.  Therefore, service connection may not be 
established based on chronicity in service.  38 C.F.R.  
§ 3.303(b); Savage, 10 Vet. App. 494-97.

Post-service, the Board notes that the first medical evidence 
in the claims folder for a left leg disorder is from an 
October 2000 VA examination, some nineteen years after 
discharge from service.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.   Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  Thus, the evidence does not demonstrate 
continuity of any in-service symptomatology seen.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. at 496-97.
It follows that the presumption of in-service incurrence for 
arthritis within one year of service is also not for 
application.  38 U.S.C.A. §§ 1101(3), 1112(a)(3); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  Such facts provide strong evidence 
against the claim.  

Moreover, the competent evidence of record provides evidence 
against a finding of a nexus between the veteran's current 
left leg condition and his period of active service.  Boyer, 
210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).  Specifically, the July 2004 examiner opined that 
it was unlikely the veteran's current left leg condition was 
caused by or was the result of his stress fracture tibia in 
service.  The Board finds this opinion is entitled to great 
probative weight.  There is no contrary, competent medical 
opinion of record. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  It follows that 
there is not such a balance of the positive evidence with the 
negative evidence to otherwise permit a favorable 
determination on this issue.  38 U.S.C.A. § 5107(b).  The 
claim for service connection for a left leg condition is 
denied.

With respect to the veteran's claim for service connection 
for right kidney cancer, status post nephrectomy, the Board 
finds that service connection also is not in order.  Private 
medical records dated in March 1998 from "J.H.," MD., 
reveal that the veteran's right kidney was removed due to 
renal cell carcinoma.  The veteran contends that his renal 
cell carcinoma was caused or exacerbated during service by 
carcinogens found in the chemical trichloroethylene used for 
missile maintenance.

Service personnel records (SPRs) and the veteran's Form DD 
214 indicate that the veteran's Military Occupational 
Specialty (MOS) included assignments as a "Lance Missile 
Crewman" with the United States Army and a "Senior Missile 
Handler" when assigned to assist British forces.  

At the outset, the Board notes that in the October 2005 
Appellant's Brief, the veteran's representative suggested 
service connection for kidney cancer by way of a combat 
presumption.  The incurrence of an injury alleged to have 
happened in combat may be shown by lay evidence, if 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
However, the Board finds no evidence or allegation that the 
veteran engaged in actual combat with the enemy; thus, the 
combat presumption is not for application.  Even if it was, 
it would not provide a basis to grant this claim. 

Service incurrence is also presumed for a specified disease 
that becomes manifest in a radiation-exposed veteran, 
notwithstanding a lack of evidence of such disease in 
service.  38 U.S.C.A. § 1112(c)(1).  See 38 U.S.C.A. § 
1112(c)(2) and 38 C.F.R.  §§ 3.309(d)(2) (listing diseases 
specific to radiation-exposed veterans for purposes of the 
presumption, including cancer of the urinary tract - to 
include kidneys).  A "radiation-exposed veteran" is a veteran 
who participated in radiation-risk activity. 38 U.S.C.A. § 
1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  In this respect, 
although kidney cancer is one of the specified diseases for 
radiation, there is no evidence or allegation that the 
veteran was exposed to "radiation-risk" activity during 
service (for example, exposure to an above-ground nuclear 
detonation).  Consequently, an analysis for presumptive 
service connection based on radiation exposure during service 
is not necessary in this case. 

SMRs are silent as to any kidney cancer or any treatment, 
diagnosis, or complaints regarding the kidney.  The first 
evidence of kidney cancer is from Dr. H.'s private medical 
report post-nephrectomy in March 1998, approximately 
seventeen years after service.  Consequently, a presumption 
of in-service incurrence for a chronic disease (in this case 
a malignant tumor), is not for application.  38 U.S.C.A.  
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  It also follows that 
there is no basis to award service connection based on 
chronicity in service or continuous symptoms thereafter.  38 
C.F.R. § 3.303(b); Maxson, 230 F.3rd at 1333; Savage, 10 Vet. 
App. at 494-97.

Furthermore, the April 2003 VA examiner specifically stated 
that although it is possible that the veteran was exposed to 
trichlorethylene during service,  it is "not very likely 
that his .... renal cell carcinoma [was] directly caused by 
exposure to the trichlorethylene reported during his service 
activity."  The examiner opined that genetic factors and the 
veteran's documented smoking habit would be predisposing.  
There is no contrary medical opinion of record.  The Board 
finds that this negative medical opinion, the SMRs, and post-
service medical records (indicating no connection between 
service and the disorder at issue which developed many years 
after service) supplies probative evidence against the 
veteran's claim.     

The Board notes that, with regard to the medical treatise 
evidence the veteran has submitted dated June 2001, the 
United States Court of Appeals for Veterans Claims (the 
Court) has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998).  

In the present case, the evidence submitted by the veteran is 
not accompanied by the opinion of any medical expert.  The 
Board concludes that this information is insufficient to 
establish the required medical nexus opinion and is clearly 
outweighed by the medical evidence against this claim.

Finally, the veteran and his representative's lay opinion, 
offered without the benefit of medical education or training, 
that his renal cell carcinoma was caused or exacerbated 
during service by carcinogens found in the chemical 
trichloroethylene is not competent evidence.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.    

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection for right kidney cancer, status post nephrectomy.  
38 U.S.C.A. § 5107(b).  Service connection is denied.

Finally, in regards to the veteran's claim for hypertension, 
an April 2003 VA examination diagnosed the veteran with 
borderline hypertension.  An October 2000 VA examination 
recorded blood pressure of readings of 134/84, 128/82, and 
122/80.  Similarly, the July 2004 examiner recorded blood 
pressure of only 137/74.   See 38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note 1 (hypertension means that diastolic blood 
pressure is predominantly 90 mm. or greater).  
 
Based on this evidence, even if the Board assumes, without 
deciding, that the requisite diagnosis of hypertension 
exists, service connection for hypertension is still not in 
order.  There is simply no evidence of chronic hypertension 
in service, no evidence of hypertension within one year after 
service, and no competent evidence of a nexus between any 
currently diagnosed hypertension and the veteran's period of 
active duty service.

Specifically, even though the April 2003 VA examiner noted an 
instance of borderline hypertension in service, the examiner 
concluded that the instance of hypertension in service did 
not indicate any connection to his actual service.  
Therefore, service connection may not be established based on 
chronicity in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. 494-97.
  
Furthermore, post-service, the first medical evidence of 
hypertension is from a September 1997 private medical record 
which recorded "borderline hypertension."  This was 
approximately sixteen years after service.  Consequently, a 
presumption of in-service incurrence for a chronic 
hypertension is not for application.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3).  It also follows that 
there is no basis to award service connection based on 
continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Maxson, 230 F.3rd at 1333; Savage, 10 Vet. App. at 494-97.  
Finally, there is no competent evidence of a nexus between 
any current hypertension and his period of service.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for hypertension.  38 U.S.C.A. 
§ 5107(b).  Service connection is denied.

With regard to the increased rating claim, disability ratings 
are determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's left shoulder disability is currently rated as 
10 percent disabling for malunion or nonunion of the clavicle 
under Diagnostic Code (Code) 5203, impairment of the clavicle 
or scapula.  38 C.F.R. § 4.71a.  With dislocation of the 
clavicle or scapula, a 20 percent evaluation is warranted for 
either the minor or major arm. Nonunion of the clavicle or 
scapula, with loose movement, also warrants a 20 percent 
evaluation for either the minor or major arm.  Without loose 
movement a 10 percent evaluation is indicated.  Lastly, 
malunion of the clavicle or scapula means that a 10 percent 
evaluation is in order for either arm.       

The October 2000 VA examiner noted that the veteran is right-
handed, thus confirming that his left arm is the minor, i.e., 
non-dominant arm.      

Other diagnostic codes for shoulder disabilities that provide 
a rating greater than 10 percent are not more appropriate 
because the facts of the case do not support their 
application.  See 38 C.F.R. § 4.71a, Code 5200 (ankylosis of 
the scapulohumeral articulation) and Code 5202 (other 
impairment of the humerus); Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  

Under Code 5201, limitation of motion of the non-dominant arm 
at the shoulder level or midway between the side and the 
shoulder level is assigned a 20 percent evaluation.  38 
C.F.R. § 4.71.  A 30 percent evaluation is warranted for the 
minor arm when limitation of motion is limited to 25 degrees 
from the side.    

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  In addition, when evaluating disability 
from arthritis, objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint must be considered.  38 C.F.R. 
§ 4.59.

Pursuant to Code 5003, degenerative arthritis is rated based 
on limitation of motion of the affected part.  When 
limitation of motion is noncompensable, Code 5003 provides 
that a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

The Board adds that it does find that the veteran's left 
shoulder disability should be increased for a separate period 
based on the facts found during the appeal period.  
Fenderson, 12 Vet. App at 126. 

Prior to July 17, 2004, the Board finds that a disability 
rating greater than 10 percent is not in order under Code 
5203 or Code 5201.  Specifically, an October 2000 VA examiner 
found left shoulder flexion to 154 degrees and abduction to 
156 degrees.  The examiner also noted painful motion, 
instability, and weakness.  There was no edema, effusion, 
tenderness, or abnormal movement.  X-rays revealed that the 
service-connected fracture of the left clavicle had healed in 
anatomic alignment.  The examiner diagnosed the veteran with 
post-fracture DJD of the left shoulder "with loss of 
function due to pain."  

Consequently, prior to July 17, 2004, although the veteran 
was evaluated as 10 percent disabling by the RO under Code 
5203, given the proper anatomical alignment revealed by X-
rays a more appropriate evaluation would be under Code 5003, 
degenerative arthritis.  Satisfactory evidence of painful 
motion means that a 10 percent rating is in order under Code 
5003 prior to July 17, 2004.  38 C.F.R. § 4.7.  Absent 
dislocation or nonunion of the clavicle or further limitation 
of motion, a 20 percent rating is not in order under Codes 
5203 or 5201. Id.

As of July 17, 2004, the date of a recent VA examination, the 
Board finds that the overall disability picture warrants a 20 
percent rating under Code 5201, limitation of motion at the 
shoulder level.  A higher 30 percent rating is not 
appropriate under Code 5201 because there is no evidence of 
limitation of motion to 25 degrees from the side and no 
evidence of additional disability to support a higher rating 
to account based on functional loss.  38 C.F.R. §§ 4.40, 
4.45; DeLuca, 8 Vet. App. at 206.  

Specifically, a July 2004 VA examiner recorded that the 
veteran had difficulty moving his left arm above his left 
shoulder.  The examiner recorded abduction to 90 degrees.  
The veteran could only move to 100 degrees with pain and 
spasm.  Repetitive movements made pain worse.  Consequently, 
resolving any doubt in the veteran's favor, as of July 17, 
2004, the Board concludes that the overall disability picture 
more closely resembles a 20 percent rating under Code 5201 
with consideration of functional loss due to pain.  38 C.F.R. 
§ 4.7; DeLuca, 8 Vet. App. at 206.  

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for a left shoulder condition, status post fracture, 
with limitation of motion before July 17, 2004.  38 C.F.R. 
§ 4.3.  However, as of July 17, 2004, the Board finds that 
the evidence supports a 20 percent disability rating. Id.  A 
30 percent evaluation would require limitation of motion to 
25 degrees from the side or significant additional functional 
loss.  The current evidence does not indicate a rating higher 
than 20 percent.

The veteran's residuals of cyst removal to the right side of 
the neck is currently evaluated as noncompensable under Code 
7805, limitation of function of the affected part.  38 C.F.R. 
§ 4.118; see 38 C.F.R. § 4.31 (where the Schedule does not 
provide a zero percent rating, zero percent shall be assigned 
if the requirements for a compensable rating are not met).  
There is no evidence or assertion by the veteran of a 
residual scar which is painful, tender, or disfiguring in any 
way.  Therefore, Codes 7800, 7803, and 7804 are not for 
application.  See Butts, supra; 38 C.F.R.  §4.118 (2005), 
38 C.F.R. § 4.118 (2002).   
 
During the pendency of the veteran's appeal, VA promulgated 
new regulations for evaluating disability from skin 
disorders, including scars, effective August 30, 2002.  See 
67 Fed. Reg. 49,590 (July 31, 2002) (codified at 38 C.F.R. 
pt. 4).  However, under Code 7805, limitation of function of 
the affected part, there is no substantive change from the 
prior regulation.  38 C.F.R. § 4.118 (2005), 38 C.F.R. 
§ 4.118 (2002).   

The veteran was service connected for residuals of cyst 
removal to the right side of neck from surgery performed 
during service.  However, in his May 2003 substantive appeal, 
the veteran contended that he recently underwent additional 
surgery for a second time for removal of additional cysts 
from the right side of the neck.  He contended that he had 
painful and stiff motion of the neck since the more recent 
surgery.  

In this regard, the Board notes that in June 2004 the RO 
provided the veteran with VA Form 21-4142 in order to obtain 
relevant records regarding recent surgery the veteran claimed 
he underwent for his neck condition.  It does not appear that 
there was a response of record from the veteran.  

Nonetheless, a VA examination was performed in July 2004.  
The July 2004 examiner recorded neck flexion and extension 
from 0 to 40 degrees, and rotation bilaterally from 0 to 70 
degrees.  Full range of motion for the neck is flexion and 
extension to 45 degrees, and bilateral rotation to 80 
degrees, as set forth at 38 C.F.R. § 4.71a, Plate V.  Most 
significantly, and contrary to the veteran's previous 
assertion, the examiner noted no pain or spasm.  This 
examination provides evidence against a compensable 
disability rating for the veteran's neck condition.  

Consequently, in the absence of any significant limitation of 
motion or pain specifically due to residuals of cyst removal 
to the right side of the neck, the evidence does not support 
an initial compensable disability rating under Code 7805.  
38 C.F.R. § 4.7.  Therefore, the Board finds that the 
preponderance of the evidence is against a compensable rating 
for residuals of cyst removal to the right side of the neck.  
38 C.F.R. § 4.3.

Finally, the Board finds no evidence of exceptional or 
unusual circumstances, such as frequent hospitalization or 
marked interference with employment associated with the left 
shoulder disability, to warrant for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R.  § 3.321(b)(1). 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letters dated in January 2002 and 
January 2004, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
was obligated to obtain or to assist the veteran in obtaining 
and what information or evidence the veteran was responsible 
to provide.  Moreover, the supplemental statements of the 
case (SSOCs) include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159.   The 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

The Board observes that the RO did not provide the veteran 
with VCAA notice prior to the May 2000 and May 2001 adverse 
determinations on appeal.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  In addition, the VCAA letters did not 
ask the veteran to provide any evidence in his possession 
that pertains to the claims. Id. at 120-21.  However, the 
Board is satisfied that the VCAA letters, rating decisions, 
the SOC, SSOCs, and even the November 1999 well-grounded 
claim letter, when taken together, fully notify the veteran 
of his rights and responsibilities under the VCAA and advise 
him of the need to give to VA any evidence pertaining to his 
claim, such that there is no defective notice resulting in 
any prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (holding that the Court must take due 
account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements); see also Sutton v. 
Brown, 9 Vet. App. 553 (1996); 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to the increased rating issues, the Board 
emphasizes that these appeals arise from an initial rating 
assigned when the RO awarded service connection, such that 
the original letter refers to the requirements for 
establishing service connection.  See VAOPGCPREC 8-2003 (no 
requirement for additional 38 U.S.C.A. § 5103(a) notice on a 
"downstream" issue if notice has already been provided).  
Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of 
defect in timing or content of VCAA notice that results in 
prejudice to the veteran.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, SPRs, and relevant VA examinations.  In 
addition, the veteran has submitted private medical evidence 
and several personal statements.  The Board adds that in June 
2004 the RO provided the veteran with VA Form 21-4142 in 
order to obtain relevant records regarding recent surgery the 
veteran claimed he underwent for his neck condition.  It does 
not appear that there was a response of record from the 
veteran.  The veteran must cooperate fully with VA's 
reasonable efforts to obtain private medical records.  
38 C.F.R. § 3.159(c)(1)(i).  

The Board also notes that the veteran's representative has 
requested another medical opinion concerning the etiology of 
any hypertension present.  See 38 U.S.C.A. § 5103A(d).  
However, as discussed above, there is simply no competent 
evidence to support the veteran's claim of service connection 
for hypertension.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (there must be some evidence of a causal 
connection between the alleged disability and the veteran's 
military service to trigger VA's obligation to secure a 
medical opinion pursuant to 38 U.S.C.A.  § 5103A(d)).  As 
service and post-service medical records, as a whole, provide 
no basis to grant the hypertension claim, the Board finds no 
basis for another VA examination to be obtained.
  
Finally, in the October 2005 Appellant's Brief, the veteran's 
representative implied that although the veteran has not made 
any specific complaints regarding a neck scar, a specific 
examination should be undertaken.  The record reflects that 
the veteran only contended pain and stiffness upon motion due 
to recent removal of cysts from the right side of the neck.  
The July 2004 VA examination specifically found no pain or 
spasm on motion.  If an examination report does not contain 
sufficient detail, or the diagnosis is not supported by the 
findings on the examination report, it must be returned as 
inadequate for rating purposes.  38 C.F.R. § 4.2.  

The Board finds that the July 2004 examination is adequate 
given the scope of the veteran's complaints thus far.  
Accordingly, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.    




ORDER

Service connection for a left leg disability is denied.

Service connection for right kidney cancer, status post 
nephrectomy is denied.

Service connection for hypertension is denied.

Prior to July 17, 2004, entitlement to an initial disability 
rating greater than 10 percent for a left shoulder condition, 
status post fracture, with limitation of motion is denied.

As of July 17, 2004, entitlement to an initial disability 
rating of 20 percent for a left shoulder condition, status 
post fracture, with limitation of motion is granted.

Entitlement to an initial compensable disability rating for 
residuals of cyst removal to the right side of the neck is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


